Citation Nr: 1203697	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Kragsnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1975, and from February 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas.

In September 2003, the Veteran testified at a personal hearing before the Board in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In April 2004, the Board remanded the claim to cure a procedural defect, and in June 2005, the Board issued a decision denying the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In October 2007, the Court set aside the Board's June 2005 decision and remanded the case to the Board for reconsideration.  In July 2008, the Board again remanded the claim to the RO for action consistent with instruction from the Court.  In April 2009, the claim was again before the Board, which again remanded the claim to cure a procedural defect.  Thereafter, in January 2010, the Board denied the Veteran's claim.  The Veteran again appealed the decision to the Court.  In a June 2011 single-judge Memorandum Decision, the Court set aside the Board's decision that denied entitlement to a disability rating in excess of 70 percent for major depressive disorder and remanded the claim to the Board for further development and adjudication.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.



REMAND

The Veteran contends that her service-connected major depressive disorder is of greater severity than the current 70 percent disability rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).  For example, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

In June 2009, the Veteran was afforded a VA mental health examination to assess the severity of her psychiatric disability.  Following an interview and clinical evaluation, the VA examiner diagnosed her with major depressive disorder, recurrent, severe.  She assigned a GAF score of 55, which she said was based on "severe psychiatric symptoms."  She further opined that the Veteran's major depressive disorder appeared to impair her ability to work and would likely result in occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in mood and motivation, sleep disturbances, and difficulty in establishing and maintaining effective work relationships.  However, she added that the Veteran "may be able to work in a limited fashion, under certain constraints, such as from the home, where she can make her own schedule and avoid regular interactions with co-workers." (emphasis added).

Based on these findings, the Board concluded that a disability rating in excess of 70 percent (which had been assigned by the RO in a July 2009 rating decision based on the examination report) was not warranted, observing, as noted above, that GAF scores from 51 to 60 generally reflect moderate symptoms, while more serious symptoms are denoted by lower GAF scores.  In addition, the Board found that, although the VA examiner concluded that the Veteran had some difficulties with employment, she could still work. 

In the June 2011 Memorandum Decision, however, the Court opined that a GAF score of 55 is inconsistent with the "severe psychiatric symptoms" noted by the VA examiner, and further found the examiner's discussion of the Veteran's ability to work was speculative and had been stated in terms of a mere possibility.  The Court thus concluded that the VA examination was inadequate.  

In this regard, the Board notes that the Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). In addition, in Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Court held that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative.  See also Bostain v. West, 11 Vet. App. 124, 128 (1998).  

Accordingly, in light of the fact that (1) the VA examiner stated that the Veteran's GAF score was based on "severe psychiatric symptoms," yet described her symptoms in words more frequently used to denote a disability of lesser severity, and (2) the examiner opined that the Veteran's major depressive disorder appeared to impair her ability to work, yet, concluded, equivocally, that she "may be able to work," the Board finds that a remand for a new VA examination is necessary.

In addition, it appears that the most recent VA treatment reports of record are dated April 2009.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any mental health treatment records since April 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's major depressive disorder since April 2009 and associate with the claims folder.  Any negative response must also be noted in the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the current severity of her major depressive disorder.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit and record a complete history of the Veteran's previous mental health complaints and symptomatology and must note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his/her opinion.  To the extent possible, the examiner should separate symptoms due to major depressive disorder from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a GAF score to the Veteran.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  The examiner is also specifically asked to comment as to whether he/she believes that the symptoms from the Veteran's major depressive disorder affect or impair her ability to work, and if so, provide a detailed analysis.  Any and all opinions must be accompanied by a complete rationale.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.   The claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

